Title: To Thomas Jefferson from Jean Holker, 18 July 1785
From: Holker, Jean
To: Jefferson, Thomas



Monsieur
Rouen ce 18. Juillet 1785.

Jai eu la satisfaction pendant deux jours de posseder ici notre Vénérable ami Le Docteur franklin. Il a suporté le voyage d’une  maniere surprenante. Il est réparti hier pour Le havre, je l’ai accompagné pendant trois Lieues, j’espere qu’il arrivera dans ce port de mer en bonne Santé.
Pendant son sejour ici on à visité et parcouru avec son fils les divers Bureaux de la Douanne, mais inutilement, la Caisse de Livres que vous et le Docteur franklin reclamés ne s’y est pas trouvée. J’ai fait venir avec son Registre le Courtier anglois qui a fait faire La Decharge du Navire du Capt. Brooks et nous nous sommes convaincus qu’il n’est arrivé par ce Navire que La seule Caisse qui contenoit Votre presse. M. franklin doit ecrire à Londres pour être informé de la raison de cette négligence, etant constant que Votre Caisse de Livres n’a point eté expediée.
Le Courtier m’a demandé 9. ₶ pour Les frais de votre Caisse qui a esté retirée de la Douanne, vous en avés c’y joint la quitance. Cest un malheur, que Votre correspondant à Londres n’ait donné avis à personne ici, cela auroit évité bien des frais et de l’embarras.
Je suis avec une respectueuse consideration Monsieur Votre tres humble & tres obeissant Serviteur,

J Holker

